         Case 2:17-cv-00651-DMF Document 119 Filed 09/11/20 Page 1 of 1




                        UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                         SEP 11 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
DAVID DENT, an individual,                        No.    20-15529

                    Plaintiff-Appellee,           D.C. No. 2:17-cv-00651-DMF
                                                  District of Arizona,
  v.                                              Phoenix

LOTTO SPORT ITALIA SPA, an Italian                ORDER
Corporation,

                    Defendant-Appellant,

  v.

GODADDY.COM LLC, Non Party,

                    Movant.

        Pursuant to the stipulation of the parties (Docket Entry No. 14), this appeal

is voluntarily dismissed with prejudice. Fed. R. App. P. 42(b).

        Costs and fees shall be allocated pursuant to the parties’ stipulation.

        A copy of this order sent to the district court shall act as and for the mandate

of this court.

                                                   FOR THE COURT:

                                                   MOLLY C. DWYER
                                                   CLERK OF COURT


                                                   By: Terri Haugen
                                                   Deputy Clerk
                                                   Ninth Circuit Rule 27-7
tah/9.7.20/Pro Mo
